In an action for specific performance of a contract to sell real property and a summary proceeding to recover possession of that property, plaintiffs appeal from so much of an order of the Supreme Court, Westchester County (Ritter, J.), entered June 17, 1985, as directed a hearing on plaintiffs’ motion for vacatur of judgments rendered against them and for restitution of moneys paid by them to defendant.
Appeal dismissed, with costs. (See, Bagdy v Progresso Foods Corp., 86 AD2d 589.) Lazer, J. P., Gibbons, Bracken and Kunzeman, JJ., concur.